Citation Nr: 1427788	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left wrist disorder, to include residuals of a left wrist fracture.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to August 1980 and November 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, while the Veteran requested a videoconference hearing in his substantive appeal, he later withdrew this request in a signed hearing confirmation form.  As such, the Board may proceed to a decision on the Veteran's claims.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed a brief in June 2014 on behalf of the Veteran.  The remaining documents are either duplicative or irrelevant to the issues on appeal.  There are no documents in the Veterans Benefits Management System.

The issues of entitlement to service connection for a left wrist disorder and a pulmonary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a left wrist disorder and a pulmonary disorder were previously considered and denied by the RO in a February 2007 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the final February 2007 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for a left wrist disorder and a pulmonary disorder.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied service connection for a left wrist disorder and a pulmonary disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the February 2007 rating decision is new and material and the claims for service connection for a left wrist disorder and a pulmonary disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied the Veteran's claims for service connection for a left wrist disorder and a pulmonary disorder in a February 2007 rating decision.  In that decision, the RO noted that the Veteran had sustained a fracture of the left distal radius and ulnar styloid of the left wrist after falling in service; however, it was also noted that he did not have any current left wrist disability since service.  The RO further noted that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory disorder and that there was no nexus between his current chronic obstructive pulmonary disorder (COPD) and his military service.

The Veteran was notified of the February 2007 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the February 2007 rating decision is final.

The Veteran subsequently filed an application to reopen these claims in October 2008.  During the course of his appeal, the Veteran submitted an October 2008 letter, which he had received from the Department of the Navy, regarding possible exposure to toxic chemicals while stationed at Camp Lejeune.  The Veteran also provided additional statements regarding his breathing problems while in the military, and in his July 2009 notice of disagreement, he discussed his current pain and decreased mobility in his wrist.  This evidence was not considered at the time of the February 2007 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a left wrist disorder and a pulmonary disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left wrist disorder, to include residuals of a left wrist fracture is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a pulmonary disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has testified that he has received workers' compensation as a result of his injuries.  While the RO attempted to obtained records from Firelands Hospital in connection with the Veteran's statements, records from the Ohio Bureau of Workers' Compensation were not obtained.  The Board finds that these records should be obtained and associated with the claims file.

The Board further finds that a VA examination and medical opinion are necessary in connection with the Veteran's claims, as he has not yet provided one in connection with his current claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left wrist disorder and pulmonary disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should attempt to obtain any records and/or file from the Ohio Bureau of Workers' Compensation.  All information obtained should be made part of the file, and all attempts to secure this evidence should be documented in the claims file.  

If, after making reasonable efforts, the records cannot be obtained, the AOJ should notify the Veteran and his representative, and they should be given an opportunity to respond.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left wrist disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records show a fracture of the left distal radius and ulnar styloid, possible scaphoid in August 1983 and September 1983.  In September 1983, the doctor reported that the fracture was healing, but also noted a probable nonunion of the ulnar styloid.  

The examiner should opine as to whether it is at least as likely as not that the Veteran has a left wrist disorder that is causally or etiologically related to his military service, to include his injury therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any pulmonary disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.
 
It should be noted that the Veteran was treated for bronchitis and bronchial congestion on several occasions during service.  It should also be noted that the Veteran may have been exposed to contaminated water while stationed at Camp Lejeune.  Additionally, he has claimed that his current pulmonary disorder could be related to the cold weather during his service in Korea.  

The examiner should then opine as to whether it is at least as likely as not that any current pulmonary disorder is casually or etiologically related to his military service, to include exposure to contaminated water while stationed at Camp Lejeune and exposure to cold weather in Korea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


